Citation Nr: 1812056	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-33 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder secondary to the service-connected thoracic spine disability. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 

3. Entitlement to an effective date earlier than August 15, 2017 for the increased 70 percent rating for the service-connected major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to November 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

In December 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  

This matter came before the Board in May 2017, at which time several claims were adjudicated, and the Board remanded the cervical spine and TDIU claims for a VA medical opinion and medical records.  Unfortunately, the Board finds that further development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, in December 2017, the Veteran submitted a notice of disagreement in response to the November 2017 rating decision that increased the rating for her service-connected major depressive disorder from 30 percent to 70 percent, effective August 15, 2017.  The RO has not issued a Statement of the Case; thus, the Board takes jurisdiction over the issue for the sole purpose of remanding it for a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board remanded the matter for a medical opinion that assessed whether the Veteran's cervical spine disorder was caused or aggravated by her service-connected thoracic spine disability.  In June 2017, a VA examiner issued a negative opinion for both questions, based, in part, on "the lack of a pathological condition of the cervical spine."  In June 2015, however, the same examiner indicated that the Veteran had diagnoses of a cervical strain and cervical radiculopathy.  Accordingly, the matter must be remanded for the examiner to clarify her opinion in light of the diagnoses she previously documented in June 2015. 

Additionally, the Veteran's claim for TDIU must also be remanded because the issues are inextricably-intertwined.  

Finally, in December 2017, the Veteran submitted a notice of disagreement in response to the November 2017 rating decision that increased the rating for her service-connected major depressive disorder from 30 percent to 70 percent, effective August 15, 2017.  The RO has not issued a Statement of the Case; thus, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Associate medical records from VAMC Fayetteville from September 2017 to the present with the claims file. 

2. Forward the Veteran's claims file to the examiner who issued the June 2017 medical opinion or to another examiner if she is unavailable.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  An in-person examination is not necessary unless the examiner determines otherwise.  The examiner should render the following opinions:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine condition was caused by her service-connected thoracic spine disorder?  The examiner must address the Veteran's cervical spine diagnoses documented in the June 2015 VA examination.  

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine condition has been aggravated by her service-connected thoracic spine disorder beyond the natural progression of the condition?  The examiner must address the Veteran's cervical spine diagnoses documented in the June 2015 VA examination.  

If yes, the examiner should attempt to determine the level of aggravation beyond baseline, excluding any natural progression. 

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

3. Thereafter, readjudicate the issues, including TDIU, on appeal. If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

4. Provide the Veteran with a Statement of the Case as to the issue of entitlement to an earlier effective date for the 70 percent rating for major depressive disorder.  The Veteran should be informed that she must file a timely and adequate substantive appeal to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




